Citation Nr: 1115403	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to the Veteran's service-connected knee disability.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to the Veteran's service-connected knee disability.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to the Veteran's service-connected knee disability.

4.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the Veteran's service-connected knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active duty for training from January 1983 to April 1983, and thereafter had additional National Guard service, including annual training from August 9, 1993 to August 15, 1993, during which time she sustained an injury to her knees.  She was subsequently discharged from the National Guard effective in January 1996, for being unfit for retention because of her knees.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefits sought on appeal.  

In May 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of a total rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional development before the claims on appeal can be properly adjudicated.

In her March 2007 claim and at the May 2010 personal hearing, the Veteran has stated that she receives treatment for the conditions on appeal from the VA Medical Center at the Murfreesboro Campus.  While a review of the claims file reveals that records from the Nashville facility have been obtained, the Murfreesboro records have not.  Indeed, a review of the statement of the case and supplemental statements of the case confirms this.  These records should be obtained before the claims are adjudicated.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  

Additionally, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of her disabilities.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).

As for her lumbar spine disorder, a current diagnosis of degenerative disc disease is documented, for example, in a private medical record of November 2005.  In addition, service treatment records from January 1989 indicate that the Veteran suffered a lumbar spine injury.  As for her right hip and bilateral ankles, the Veteran has been diagnosed with osteoporosis, documented, for example, on VA examination in October 2007.  Further, a June 2008 VA treatment record documents bursitis of the hip.  A September 1995 service treatment record documents general joint and arthritic complaints.  No opinion on the issues of either direct or secondary service connection has been sought for these claims.  The Board finds that such opinions are necessary before the claims can be properly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records from the VA Medical Center in Murfreesboro, Tennessee.  

2.  Afford the Veteran a VA examination to ascertain the nature and etiology of the following disorders:
	a.  right ankle disorder
	b.  left ankle disorder
	c.  right hip disorder
	d.  lumbar spine disorder  

Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's disorders had their onset during service or are in any other way causally related to her active service, or were caused or aggravated by her service-connected knee disabilities.  In so doing, the examiner should take into account and discuss the Veteran's episodes of falling in June 2002 and November/December 2005.
		
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

The Veteran is advised that it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R.  3.158, 3.655 (2010).   

3.  Verify that the medical reports are complete and in full compliance with the above directives.  If a VA report is deficient in any manner or fails to provide the specific opinions requested, it must be returned to the examiner for correction.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After all of the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

